STUMBO, Judge,
Concurring:
I concur with the majority opinion, but write to emphasize that were the RCr 11.42 evidentiary hearing not so thorough and comprehensive, I would not have.1 The evidence-presented addressed the issue raised in the RCr 11.42 by detailing at length the alternative programs that were available to a juvenile sex offender at the relevant time. The trial court considered that evidence in concluding that Appellant would still have been tried as an adult. I believe that there was sufficient evidence to support that decision in this record.

. I would note that the record originally made in the juvenile court so many years ago was not made a part of this record.